    Case 5:18-md-02827-EJD Document 614 Filed 04/13/21 Page 1 of 3




Kendrick Jan, SBN 105149
Kendrick Jan, APC
402 West Broadway, Ste. 1520
San Diego, CA 92101
Telephone: (619) 231-7702
kj@jan-law.com

John J. Pentz, Esq., Mass. Bar No. 561907 (pro hac vice)
19 Widow Rites Lane
Sudbury, MA 01776
Telephone: (978) 261-5725
jjpentz3@gmail.com

Counsel for Objectors Feldman and Jan

                UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF CALIFORNIA
                      SAN JOSE DIVISION


                                             Case No. 5:18-md-02827-EJD

IN RE: APPLE INC. DEVICE                     CLASS ACTION
PERFORMANCE LITIGATION

                                             NOTICE OF APPEAL

This document relates to:
ALL ACTIONS



      Objectors Sarah Feldman and Hondo Jan hereby appeal to the United

States Court of Appeals for the Ninth Circuit from this Court’s March 17,
    Case 5:18-md-02827-EJD Document 614 Filed 04/13/21 Page 2 of 3




2021 Order Granting in Part Plaintiff’s Motion for Attorneys’ Fees, Expenses

and Service Awards (Document 609).

                                            Respectfully submitted,

                                            Sarah Feldman and Hondo Jan
                                            By their attorneys:

                                            s/ Kendrick Jan
                                            Kendrick Jan, SBN 105149
                                            Kendrick Jan, APC
                                            402 West Broadway, Ste. 1520
                                            San Diego, CA 92101
                                            Tel: (619) 231-7702
                                            kj@jan-law.com

                                            s/ John J. Pentz
                                            John J. Pentz, Esq., pro hac vice
                                            19 Widow Rites Lane
                                            Sudbury, MA 01776
                                            Phone: (978) 261-5725
                                            jjpentz3@gmail.com




                                     2
    Case 5:18-md-02827-EJD Document 614 Filed 04/13/21 Page 3 of 3




                      CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing was filed with the

Clerk of Court using CM/ECF on April 13, 2021, and as a result has been

served on all counsel of record via transmission of Notices of Electronic Filing

generated by CM/ECF.



                                              By: s/ Kendrick Jan




                                       3
